         Case 19-34508 Document 228 Filed in TXSB on 08/26/19 Page 1 of 4



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
HECTOR DURAN
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 241
Fax: (713) 718-4670
                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                      §                         CASE NO.
                            §
SANCHEZ ENERGY CORPORATION, §                         19-34508 (MI)
et al.,                     §                         (Chapter 11)
                            §                         Jointly Administered
        DEBTORS 1           §

                          NOTICE OF APPOINTMENT OF
                       COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7, who
pursuant to 11 U.S.C. § 1102(a)(1) hereby appoints the following eligible creditors to the
Committee of Unsecured Creditors in this case:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696);
SN Marquis LLC (0102); SN Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS,
LLC (0102); SN Catarina, LLC (0102); Rockin L Ranch Company, LLC (0102); SN EF Maverick,
LLC (0102); SN Payables, LLC (0102); and SN UR Holdings, LLC (0102). The location of the
Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
      Case 19-34508 Document 228 Filed in TXSB on 08/26/19 Page 2 of 4




                 Members                                   Counsel for Member
1. Delaware Trust Company                       Arent Fox LLP
   Attn: Michelle Dreyer                        Andrew I. Silfen, Esq.
   251 Little Falls Drive                       Jordana L. Renert, Esq.
   Wilmington, DE 19808                         1301 Avenue of the Americas, Floor 42
   Tel. 302-636-5806                            New York, NY 10019
   Fax 302-636-8666                             Tel. 212-484-3900
   E-Mail: michelle.dreyer@cscglobal.com        Fax 212-484-3990
                                                E-Mail: andrew.silfen@arentfox.com
                                                         jordana.renert@arentfox.com


2. Allstate Investments, LLC
   Attn: Paul S. Caruso, Sr. Managing Counsel
   444 West Lake Street, Suite 4500
   Chicago, IL 60606
   Tel. 312-764-6750
   E-Mail: paul.caruso@allstate.com


3. Danos, LLC                                   Jones Walker LLP
   Attn: Khanh Labat                            Mark A. Mintz, Esq.
   3878 West Main Street                        201 St. Charles Ave., Suite 5100
   Gray, LA 70359                               New Orleans, LA 70170
   Tel. 985-219-3399                            Tel. 504-582-8368
   E-Mail: khanh.labat@danos.com                Fax 504-589-8368
                                                E-Mail: mmintz@joneswalker.com

4. Rusco Operating, LLC                         Brown Fox PLLC
   Attn: Olivia Howe                            Eric C. Wood, Esq.
   111 Congress, 9th Floor                      8111 Preston Rd., Suite 300
   Austin, TX 78701                             Dallas, TX 75225
   Tel. 512-501-5452                            Tel. 214-327-5000
   E-Mail: olivia.howe@rigup.com                Fax 214-327-5001
                                                E-Mail: eric@brownfoxlaw.com




                                            2
       Case 19-34508 Document 228 Filed in TXSB on 08/26/19 Page 3 of 4




 5. Monarch Silica, LLC                           Kilmer Crosby & Quadros PLLC
    Attn: Chase Neal                              Brian A. Kilmer, Esq.
    6606 FM 1488, Suite 148                       712 Main Street, Suite 1100
    Box 519                                       Houston, TX 77002
    Magnolia, TX 77354                            Tel. 713-300-9662
    Tel. 281-889-9279                             Fax 214-731-3117
    E-Mail: cneal@monarchsilica.com               E-Mail: bkilmer@kcq-lawfirm.com

 6. Nabors Drilling Technologies USA, Inc.        Snow Spence Green LLP
    Attn: Lyndell M. Scott                        Kenneth Green, Esq.
    515 W. Greens Road                            2929 Allen Parkway, Suite 2800
    Houston, TX 77067                             Houston, TX 77019
    Tel. 281-775-8255                             Tel. 713-335-4830
    Fax 281-775-8433                              Fax 713-335-4848
    E-Mail: lyndell.scott@nabors.com              E-Mail: kgreen@snowspencelaw.com

 7. McKinsey Recovery & Transformation            McKinsey & Company, Inc.
    Services U.S., LLC                            Justin Sommers, Associate General
    Attn: Claudio Brasca                          Counsel
    555 California Street, Suite 4800             55 East 52nd Street, 27th Floor
    San Francisco, CA 94104                       New York, NY 10022
    Tel. 415-318-5433                             Tel. 212-415-1922
    E-Mail: claudio_brasca@mckinsey.com           E-Mail: justin_sommers@mckinsey.com


Dated: August 26, 2019                   Respectfully Submitted,

                                         HENRY G. HOBBS, JR.
                                         ACTING UNITED STATES TRUSTEE
                                         REGION 7, SOUTHERN and WESTERN
                                         DISTRICTS OF TEXAS

                                         By:    /s/ Hector Duran
                                                Hector Duran
                                                Trial Attorney
                                                Texas Bar No. 00783996
                                                515 Rusk, Suite 3516
                                                Houston, TX 77002
                                                Telephone: (713) 718-4650 x 241
                                                Fax: (713) 718-4670
        Case 19-34508 Document 228 Filed in TXSB on 08/26/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on this 26th day of August, 2019.

                                              /s/ Hector Duran
                                              Hector Duran, Trial Attorney




                                                 4
